DETAILED ACTION
The following FINAL Office Action is in response to Applicant communication dated 06/17/2022. 

Status of Claims
Applicant amended claims 1, 3, 5, 6, 7, 12, 13, 16, 18, and 19 and cancelled claim 15. Claims 1-14 and 16-20 are currently pending and have been rejected as follows.

Response to Amendment
	The 35 U.S.C. 112(a) and 112(b) rejections of claim 15 are withdrawn/moot in view of the cancellation of the claim. 
	The 35 U.S.C. 101 rejection of claims 1-14 and 16-20 is maintained. 
	The 35 U.S.C. 103 rejection(s) of claims 1-14 and 16-20 are withdrawn in view of the amendments to the claims. However, the claims are newly rejected under 103 as necessitated by amendment. Applicant’s arguments are moot/unpersuasive in view of the new grounds of rejection herein. 

Response to Arguments
	Applicant’s arguments with respect to 35 U.S.C. 101 are fully considered but unpersuasive and/or moot in view of the revised rejection addressing the amendments to the claims. 
Applicant argues that the claims do not recite an abstract idea because “claims 1, 13, and 18 as amended herein recite additional limitations that the human mind is not equipped to perform and cannot practically be performed in the human mind” (Remarks P. 9). This argument is unpersuasive. As explained in the rejection the claims recite elements that are mathematical concepts and/or mere data observations, evaluations, judgements or opinions that are capable of being performed mentally.  More specifically:
Applicant asserts that “Similarly, claim 1 as amended herein recites "training a machine-learning natural language classifier...." Applicant respectfully submits that this limitation of amended claim 1 is not practically performed in the human mind for at least similar reasons as those for Example 39.” (Remarks P. 10). This argument is unpersuasive. Unlike the claims at issue in Example 39 which recited details of how a neural network was trained in multiple stages using digital facial image transformations, the claims in the instant case merely broadly recite “training” a natural language classifier, i.e. model or algorithm, at a high level of generality which under the broadest reasonable interpretation includes merely the determining or defining of weights or parameters of the “classifier”/algorithm and thus is capable of being performed mentally and/or manually with the aid of pen and paper. The training of a “machine-learning” classifier specifically, is addressed under step 2a prong 2 but found insufficient to integrate the recited abstract idea into a practical application.  See rejection for further detail.
Applicant further submits that claim 1 also recites "generating, by the trained NLC, a likelihood vector" and "inputting the likelihood vector into a clustering algorithm," which are additional examples of limitations of claim 1 that clearly are beyond what can practically be performed in the human mind.” (Remarks P. 11). This argument is unpersuasive. The generating of a likelihood vector of similarity scores is a mathematical concept and/or merely a data evaluation, i.e. a calculation of values, and similarly the use of the likelihood vector as input to a clustering algorithm is further merely clearly the use of a mathematical formula to evaluate and cluster data based on the “input” similarity scores/vector and thus clearly recite mathematical concepts and/or data evaluations. See rejection for further detail.
Applicant argues that the claims recite additional elements that integrate any such judicial exception into a practical application, and under Step 2B, because the claims recite additional elements that amount to significantly more than any such judicial exception because “the pending claims recite limitations that amount to an improvement that improves computer capabilities” (Remarks P. 11). This argument is unpersuasive. The claims are directed to the analysis of business data to generate operations graphs from project descriptions which is a business solution to a business problem, e.g. Spec: [0020]: “project planning can be improved by providing an improved process of deriving a set of capabilities involved in a project”, not a technological one. The claims merely recite the use of a general purpose computer as a tool to apply the abstract idea which does not amount to an improvement in the functioning of the computer itself or computer technology. 
Further Applicant submits that claim 1 is eligible for at least the same reasons as the claim in Example 39.” (Remarks P. 12). This argument is unpersuasive. As discussed above, the claims at issue in Example 39 recited details of how a neural network is trained to detect digital facial images and thus were found to not recite an abstract idea. However in the instant case the claims recite an abstract idea and the additional elements fail to necessitate a conclusion of eligibility under step 2A prong 2 or step 2B. 
Applicant submits that the claims are similar to those at issue in Enfish and thus are similarly patent eligible (Remarks P. 12). This argument is unpersuasive. Unlike the claims at issue in Enfish which were directed to improvements in how data was stored in relational databases, the claims in the instant case are directed to the analysis of business project data to generate business operations graphs, e.g. project planning or workflows (e.g. Spec: [0020], Fig. 5). 
Applicant asserts “In addition, training a machine-learning natural language classifier is well within the holding of Enfish. This training improves the natural language classifier just as training an athlete improves the performance of the athlete or, as with Enfish, a computer can be improved. Since the claims recite something that improves a natural language classifier, the claims are subject matter eligible in view of Enfish.” (Remarks P. 12). Examiner is not persuaded by the correlation Applicant is attempting to make between Enfish and the instant case. Enfish was directed to improvements in relational databases, not machine learning classifiers. Further the claims do not recite details on how to improve the “machine learning natural language classifier”, instead the claims merely broadly recite that the classifier is “trained” which as explained herein is under the broadest reasonable interpretation merely the defining of initial weights or values of the algorithm, e.g. by a data scientist. 
Applicant argues that “Applicant does not attempt to "tie up" any alleged judicial exception” And thus “Applicant is entitled to streamlined eligibility analysis” (Remarks P. 13). This argument is unpersuasive. A full eligibility analysis has been applied (noting MPEP 2106(III): “Claims that could have been found eligible at Pathway A (streamlined analysis), but are subjected to further analysis at Steps 2A or Step 2B, will ultimately be found eligible at Pathways B or C. Thus, if the examiner is uncertain about whether a streamlined analysis is appropriate, the examiner is encouraged to conduct a full eligibility analysis.”, 2106.06: “For purposes of efficiency in examination, examiners may use a streamlined eligibility analysis (Pathway A) when the eligibility of the claim is self-evident, e.g., because the claim clearly improves a technology or computer functionality. However, if there is doubt as to whether the applicant is effectively seeking coverage for a judicial exception itself, the full eligibility analysis (the Alice/Mayo test described in MPEP § 2106, subsection III) should be conducted to determine whether the claim integrates the judicial exception into a practical application or recites significantly more than the judicial exception. The results of the streamlined analysis will always be the same as the full analysis, thus the streamlined analysis is not a means of avoiding a finding of ineligibility that would occur if a claim were to undergo the full eligibility analysis.”). 
For at least these reasons, Applicant’s arguments are unpersuasive and the 35 U.S.C. 101 rejection is maintained, see rejection for further detail. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method, computer usable program product, and system for generating a business operations graph based on extracting and analyzing terms, e.g. business functions (e.g. Spec: 31, 79, Fig. 5), from project descriptions. Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: Claims 1-14 and 16-20 are directed to a statutory category, namely a “method” (claims 1-12),“computer usable program product comprising one or more compute readable storage media”(claims 13-17) (Spec: [0119]: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”), and “system” (claims 18-20).
Step 2A – Prong 1: Claims 1-14 and 16-20 are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 13, and 18:
Training1 a …natural language classifier (NLC) using a business domain resulting in a trained NLC that identifies project description terminology related to capabilities in a business operations graph;
extracting a term from a dataset representative of a project description of a proposed project;
generating…a likelihood vector comprising a plurality of confidence scores representing degrees of similarity between the term and respective capabilities in the business operations graph; 
inputting the likelihood vector into a clustering algorithm2 that uses the likelihood vector as a feature vector, wherein the clustering algorithm uses the feature vector to assign the term to a cluster representative of a capability from among the capabilities int he business operations graph; 
assigning the capability to a first node of the business operations graph based on a classification result of the capability … and
generating a visual indicator based, at least in part, on the assigning of the capability to the first node, wherein the generating of the visual indicator comprises generating a first visual indicator of the capability being assigned to the first node and a second visual indicator of a development sequence for the capability relative to another capability from the project description based at least in part on an association from the business operations graph between the first node and a second node of the business operations graph.  
Dependent claims 2-12, 14, 16-17, and 19-20 recite the same or similar abstract idea(s) as independent claims 1, 13, and 18 and recite further limitations that include mere data characterization or additional analyses performed as part of the abstract idea, i.e.:
Claim 2: further comprising parsing a plurality of documents to extract the dataset representative of the project description.  
Claim 3: wherein the extracting of the term from the dataset further comprises … identify a plurality of terms in the project description.  
Claim 4: forming the cluster representative of the capability based at least in part on a priority term of the plurality of terms; and classifying the capability by associating the priority term with a business operation of the business operations graph.  
Claim 5: wherein the extracting of the capability from the dataset further comprises forming the cluster using the clustering algorithm to group the plurality of terms into the cluster based on a first term of the plurality of terms.  
Claim 6: further comprising forming a sub-cluster of the cluster using the clustering algorithm based on a second term of the plurality of terms.  
Claim 8: wherein the first node of the business operations graph is representative of a business function of the business operations graph.  
Claim 9: wherein the business operations graph comprises a multi-tier taxonomy of business functions.  
Claim 10: further comprising deriving the multi-tier taxonomy from an industry domain corpus.  
Claim 11: further comprising classifying the capability into a business function corresponding to the first node of the business operations graph.  
Claim 12: wherein the generating of the visual indicator of a relationship between the business operations graph and the proposed project includes visually indicating the classification of the capability into the business function corresponding to the first node of the business operations graph.  
Claim 16: wherein the extracting of the term from the dataset further comprises …identify a plurality of terms in the project description.  
Claim 17: further comprising: forming the cluster representative of the capability based at least in part on a priority term of the plurality of terms; and classifying the capability by associating the priority term with a business operation of the business operations graph.  
Claim 19: wherein the extracting of the term from the dataset further comprises …identify a plurality of terms in the project description.  
Claim 20: further comprising: forming the cluster representative of the capability based at least in part on a priority term of the plurality of terms; and Page 39 of 41 Docket No. P201903221US01classifying the capability by associating the priority term with a business operation of the business operations graph.
The identified limitations above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed “training” of a NLC, extracting of terms from project data, generating a likelihood vector of confidence scores, clustering the data using the confidence scores, classifying the data, and generating a business operations graph based on assigning capabilities, e.g. business functions, to nodes of the graph is found to correspond to the category of: 
1. “Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the limitations identified above are directed to data collection, analysis, and manipulation that includes merely data observations, evaluations, judgements, and/or opinions capable of being performed mentally and/or with the aid of pen and paper; and/or
2. “Mathematical Concepts” as the claims recite details of generating a likelihood vector of confidence scores, i.e. calculating values (e.g. Spec: [0033]), and inputting these values as features to a clustering algorithm to cluster data which are mathematical calculations, formulas/equations, and/or relationships3. 
Step 2A – Prong 2: Claims 1-14 and 16-20 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the additional elements include:
“a computer implemented method” (claims 1-12), “A computer usable program product for cognitive analysis of a project description, the computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by a processor to cause the processor to perform operations comprising” (claim 13-14, and 16-17)Docket No. P201903221US01, “A computer system comprising a processor and one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the processor to cause the processor to perform operations comprising:” (claim 18-20), however the aforementioned elements merely amount to generic computer components used to “apply” the abstract idea on a general purpose computer (MPEP 2106.05(f)) and thus fails to integrate the recited abstract idea into a practical application; 
“Training a machine-learning natural language classifier (NLC)” and generating a likelihood vector “by the trained NLC” (claims 1, 13, and 18), classifying data “by a machine learning process” (claims 1, 13, and 18), and “wherein the first machine learning process is an unsupervised machine learning process.” (claim 7), however the aforementioned use of a generic “machine learning process” and training and using “machine-learning” classifier, including an unsupervised ML process (claim 7), to analyze and manipulate data is recited at a high level of generality and merely amounts to the use of a general purpose computer as a tool to “apply” the abstract idea (MPEP 2106.05(f)) and/or is merely an attempt at limiting the abstract idea to a particular technological environment/field of use of applying generic, existing ML techniques to cluster and classify data (MPEP 2106.05(h)) and thus the additional element(s) fail to integrate the recited abstract idea into a practical application;
“using natural language processing” (claim 3, 16, and 19) which is recited at a high level of generality and is merely the use of a general purpose computer as a tool to “apply” the abstract idea (MPEP 2106.05(f)) and/or is merely an attempt at limiting the abstract idea to a particular technological environment/field of use (MPEP 2106.05(h)) and thus fails to integrate the recited abstract idea into a practical application;  
“wherein the stored program instructions are stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system.” (claim 14), however the aforementioned elements at most amount to generic computer components used to “apply” the abstract idea on a general purpose computer (MPE 2106.05(f)) and/or merely insignificant extra-solution activity (MPEP 2106.05(g)) and therefore fail to integrate the recited abstract idea into a practical application.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) which attempts to limit the abstract idea to a particular technological environment/field of use of using generic “machine learning” classifiers and algorithms/processes, including unsupervised process(es), and natural language processing to perform the data analysis (MPEP 2106.05(h)) and performs insignificant extra-solution activity (claims 14) (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to generating a business operations graph based on extracting and analyzing terms/capabilities, i.e. business functions, from project descriptions.  
	Claims 1-14 and 16-20 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Manikonda et al. US 20180285770 A1 (hereinafter “Manikonda”) in view of
Dhoolia et al. US 20120062574 A1 (hereinafter “Dhoolia”), in further view of
Dai et al. US 20200265218 A1 (hereinafter “Dai”).
Claim 1,
Manikonda teaches: A computer implemented method comprising: ([0016]: Various embodiments of the present invention are directed to computer processing systems, computer-implemented methods, apparatuses and/or computer program products that can autonomously (e.g., with direct human guidance) establish AI domain models and/or action models from unstructured data to provide complex decision making plans to achieve a goal and also learn personalized actionable domain models from online traces and social networks.)
extracting a term from a dataset representative of a project description of a proposed project; (Fig. 6;[0067] Once the extraction component 410 identifies and extracts unstructured data relating to the subject goal, the action component 412 can determine one or more actions, and their potential parameters, described in the unstructured data. The action component 412 can extract fragments of the unstructured data to constitute action names and/or action parameters for generating an action model.; [0061]: In an embodiment, the extraction component 410 can simultaneously extract unstructured data from a plurality of domains, each relating to the same goal or different goals, of digital data source 406. In another embodiment, the extraction component 410 can simultaneously extract unstructured data from a plurality of digital data sources 406, each relating to the same goal or different goals.; [0065] The extraction component 410 can utilize a web crawler (e.g., the Python Reddit API Wrapper (PRAW)) to browse one or more digital data sources 406 for unstructured data that is relevant to a subject goal. …The extraction component 410 can search the unstructured data for one or more landmarks that can indicate that the unstructured data relates to the goal;)
generating, by the trained NLC, a likelihood vector comprising a plurality of confidence scores representing degrees of similarity between the term and respective capabilities in the…operations graph; (Manikonda:  [0069]: For example, the generalizer component 414 can apply a hierarchical clustering approach by utilizing a Leacock Chodorow similarity metric (Sim) to measure a distance between any two given action names (Wi and Wj).; [0070]: Also, the generalizer component 414 can access a wordnet database to measure distance between different concepts and/or action names. Further, an agglomerative approach can be utilized to group semantically similar action names into a cluster.;  [0071]: The generalizer component 414 can determine the cluster representative using one or more word embedding techniques such as, but not limited to: term frequency—inverse document frequency (TFIDF) techniques, TFIDF based cosine techniques, word to vector techniques, and/or word to vector based cosine techniques4. ; [0072]: Thus, the generalizer component 414 can generate one or more clusters and designate one or more action names as the cluster representative. Also, the generalizer component 414 can map extracted action names to the cluster representative of their respective cluster.)
…wherein the clustering algorithm uses the feature [/similarity] vector to assign the term to a cluster representative of a capability from among the capabilities in the business operations graph; ([0069]: For example, the generalizer component 414 can apply a hierarchical clustering approach by utilizing a Leacock Chodorow similarity metric (Sim) to measure a distance between any two given action names (Wi and Wj).; [0070]: Also, the generalizer component 414 can access a wordnet database to measure distance between different concepts and/or action names. Further, an agglomerative approach can be utilized to group semantically similar action names into a cluster.; [0071]: Once the action names are clustered, the generalizer component 414 can determine one or more action names that represent a given cluster, known as a cluster representative….The generalizer component 414 can determine the cluster representative using one or more word embedding techniques such as, but not limited to: term frequency—inverse document frequency (TFIDF) techniques, TFIDF based cosine techniques, word to vector techniques, and/or word to vector based cosine techniques; [0072]: Thus, the generalizer component 414 can generate one or more clusters and designate one or more action names as the cluster representative. Also, the generalizer component 414 can map extracted action names to the cluster representative of their respective cluster.)
generating a visual indicator based, at least in part, on the assigning of the capability to the first node, wherein the generating of the visual indicator comprises generating a first visual indicator of the capability being assigned to the first node and a second visual indicator of a development sequence for the capability relative to another capability from the project description based at least in part on an association from the …operations graph between the first node and a second node of the … operations graph. (Fig. 5-6; [0067]: For example, in the plan trace (i.e. the sequence of actions) one or more action names extracted from a first sentence of the unstructured data can be positioned before one or more action names extracted from a second sentence of the unstructured data. ; [0072]: Also, the generalizer component 414 can map extracted action names to the cluster representative of their respective cluster.; [0073]: The trace component 416 can replace an initial action name and/or associate initial action parameter with the cluster representative for the subject initial action name's respective cluster and an action parameter associated with the cluster representative. Further, the trace component 416 can replace two or more sequential initial action names of the same cluster with the cluster representative of the subject cluster….the trace component 416 can replace the initial plan fragment with the cluster representative (c) sequence: [c.sub.1, c.sub.2, c.sub.4, c.sub.5] to form a plan trace. One or more of the plan traces generated by the trace component 416 can comprise a domain model for the subject goal.; [0074]; [0076] In various embodiments, the probability component 418 can determine probabilities that establish a relationship between different action names in a set of plan traces. Also, the probability component 418 can generate an action model represented as a precedence graph that illustrates actions (e.g., cluster representatives) and the transitions between different actions that are associated with weights. For example, a precedence graph can illustrate the plan traces (e.g., sequence of actions) determined by the trace component 416 along with the associate probabilities determined by the probability component 418. ; [0079]: One or more nodes of the action precedence graph (e.g., the action model) can represent an action name (e.g., a cluster representative) and one or more edges can be an action transition between two or more action names. Also, the support-based probability (p.sub.i,j) can be an edge weight between two or more nodes. An action transition with the highest edge weight can be the primary path of the action model.)
Manikonda fails to teach that the domain model generation is for a business domain and further fails to clearly articulate: 
Training a machine-learning natural language classifier (NLC) using a business domain corpus resulting in a trained NLC that identifies project description terminology related to capabilities in a business operations graph; 
generating, by the trained NLC, a likelihood vector comprising a plurality of confidence scores representing degrees of similarity between the term and respective capabilities in the business operations graph; (bold emphasis added)
inputting the likelihood vector into a clustering algorithm that uses the likelihood vector as a feature vector, wherein the clustering algorithm uses the feature vector to assign the term to a cluster representative of a capability from among the capabilities in the business operations graph; (bold emphasis added)
assigning the capability to a first node of the business operations graph based on a classification result of the capability by a machine learning process; (bold emphasis added)
wherein the generating of the visual indicator comprises generating a first visual indicator of the capability being assigned to the first node and a second visual indicator of a development sequence for the capability relative to another capability from the project description based at least in part on an association from the business operations graph between the first node and a second node of the business operations graph. (bold emphasis added)
Dhoolia however, in analogous art of process model analysis, teaches: 
Training a machine-learning natural language classifier (NLC) using a business domain corpus resulting in a trained NLC that identifies project description terminology related to capabilities in a business operations graph; ([0040]: Using a representative corpus of business process diagrams, a classifier is trained to learn patterns in features of flow elements that indicate the class of process semantic of an element. For semantic interpretation of new diagrams, pertinent features are extracted for each flow element and input into the trained classifier, which detects learnt patterns to decide process semantics. ; [0028]: Specifically, a classifier may be trained on relational, geometric, and textual features of flow elements to perform semantic disambiguation. As discussed below, both supervised and unsupervised approaches for training such a classifier may be used. ; [0044]: A Nave Bayes classifier, after training on a labeled dataset, can assign probabilities that an observation (flow element) belongs in each class (process entity). ; [0045]:  Next, the cluster assignments as class labels are considered for the flow elements and a classifier is trained. The classifier trained in this manner can perform semantic disambiguation, eliminating the need for performing clustering on each new diagram)
generating, by the trained NLC… a plurality of confidence scores representing degrees of similarity between the term and respective capabilities in the business operations graph; ([0038]: the classifier is trained to recognize process semantics based on a measured similarity of the relational, geometric and textual features of the extracted nodes and edges. ; [0040]: Using a representative corpus of business process diagrams, a classifier is trained to learn patterns in features of flow elements that indicate the class of process semantic of an element. For semantic interpretation of new diagrams, pertinent features are extracted for each flow element and input into the trained classifier, which detects learnt patterns to decide process semantics.  ; [0046]: The aggregate feature-based similarity of two flow elements, fi and fj, is obtained using a linear combination of the three similarity components: sim(f i ,f j)=w r×simr(f i ,f j)+w g×simg(f i ,f j)+w t×simt(f i ,f j))
inputting the [similarity scores] into a clustering algorithm … (bold emphasis added) ([0046]: The aggregate feature-based similarity of two flow elements, fi and fj, is obtained using a linear combination of the three similarity components; [0047]: Given the aggregated similarity measure, there are various clustering approaches, such as agglomerative, divisive, and k-means, for iteratively improving the clustering goodness.;)
assigning the capability to a first node of the business operations graph based on a classification result of the capability by a machine learning process5; (bold emphasis added) (Fig. 1B, 2B, 3: “316”; Abstract; [0006]:  The classifier runs clustering on relational, geometric and textual features of nodes and edges in order to arrive at clusters of flow elements that have common semantics. Again, the classifier derives rules characterizing such clusters which can be applied to disambiguate process semantics in other process diagrams.; [0021] In one embodiment, the classifier 116 is trained to identify patterns in features of the extracted nodes and edges that indicate a class of process semantic of the respective extracted nodes and edges. This may be accomplished using sample flow diagrams to train the classifier 116.; [0026] In the unsupervised system 119, the classifier 116 establishes correspondence between the features and labels for process semantics. Again, the classifier 116 derives rules characterizing such clusters which can be applied to disambiguate process semantics in any given process diagram.; [0028] In the semantic interpretation phase, the approach annotates each node and edge with a process-modeling semantic, defined in the target metamodel. To perform the annotation, the approach implements pattern classification.; [0037]:  The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification. Specifically, this phase applies a classifier that, based on the relational, geometric, and textual features of the flow elements, performs semantic disambiguation. One aspect of the current invention discusses how to train such a classifier, given a set of flow diagrams.; [0040]: Using a representative corpus of business process diagrams, a classifier is trained to learn patterns in features of flow elements that indicate the class of process semantic of an element. ;  [0044]: A Nave Bayes classifier, after training on a labeled dataset, can assign probabilities that an observation (flow element) belongs in each class (process entity). ; [0001]-[0002]:  A business process model depicts how various tasks are coordinated to achieve specific organizational goals.; [0006]: In the unsupervised system, unlabeled example flow diagrams are received by the classifier. The classifier runs clustering on relational, geometric and textual features of nodes and edges in order to arrive at clusters of flow elements that have common semantics.; [0054]: describing classifying using decision tree)
wherein the generating of the visual indicator comprises generating a first visual indicator of the capability being assigned to the first node and a second visual indicator of a development sequence for the capability relative to another capability from the project description based at least in part on an association from the business operations graph between the first node and a second node of the business operations graph. (bold emphasis added) (Dhoolia: Fig. 1A-1B,2B-2D, 3; Abstract; [0001]-[0002]:  A business process model depicts how various tasks are coordinated to achieve specific organizational goals.; [0037]:  The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Manikonda’s system and method, as described above including  generating action models representing extracted sequences of actions based on clustering and machine learning, to include training a “machine learning natural language classifier” on business data, generating similarity scores for input into a clustering algorithm, and assigning capabilities/actions to the graph based on classifying the capabilities/actions using machine learning for business models in view of Dhoolia in order to provide improved automated process model generation that is less complex, less costly, and easier to perform (Dhoolia: [0001]-[0004]) (see MPEP 2143 G). 
Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Manikonda and Dhoolia, as described above, in the same field of model extraction and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Manikonda (Fig. 6-8; [0003]; [0072]-[0073]; [0016]) describing mapping the actions to cluster representatives to generate a domain model and hierarchical action model, the domain models being generated for sequences of actions relating to a goal, e.g. including a variety of endeavors and including actions relating to “work” ([0067]-[0068]: action name action parameter associations that can be extracted by the action component 412 can include, but are not limited to: walk, run, plan, trip, look, move, rent, work, cab, fly, train, airport, stadium, visit, attend, boat, horse, park, statue, and travel.), and the use of ML algorithms for clustering/classification (e.g. [0021], [0093]: each one of the plurality of cluster representatives may be learned, such as by using a machine learning model/mechanism.), and Dhoolia (Abstract, Fig. 1A-2B; [0055] As discussed above, the classifier training may be achieved in either a supervised system or an unsupervised system.; [0001]-[0002]) describing extracting functions from a corpus, clustering the extracted terms, and then providing classification to generate a business process model which represents how various tasks achieve a goal in an unsupervised system, the results of the combination were predictable (MPEP 2143 A).

Dhoolia fails to clearly articulate: 
inputting the likelihood vector into a clustering algorithm that uses the likelihood vector as a feature vector, wherein the clustering algorithm uses the feature vector to assign the term to a cluster representative of a capability from among the capabilities in the business operations graph; (bold emphasis added)
Dai however, in analogous art of document data clustering and classification, teaches: 
generating, by the trained NLC, a likelihood vector comprising a plurality of confidence scores representing degrees of similarity between the term and respective capabilities in the business operations graph; (bold emphasis added) (Fig. 1; [0005]: feature vectors representing the data objects are automatically labelled using a machine learning based classification system, and similarly labelled feature vectors are clustered based on similarity. In at least some applications, the clusters include higher confidence clusters that take into account the application domain and varied conditions of the unstructured dataset, thereby providing an improved training dataset for training a machine learning based classification system.; [0057]: The weighted edges connecting the nodes are based on a similarity distance function d(FV.sub.i, FV.sub.j), where Fv.sub.i and FV.sub.j are respective feature vectors at two nodes of the graph. Depending on the application, different calculations can be used for similarity distance function d(FV.sub.i, FV.sub.j). In an example embodiment, the similarity distance function generates a similarity distance value that corresponds to the Euclidian distance between two nodes. Other possible distance measurements include, for example, Manhattan distance; Minkowski distance; Cosine Similarity; and Jaccard similarity.; [0056]: FVS 150(1) includes a plurality of feature vectors (FV.sub.1, . . . , FV.sub.N) that each represent an occurrence of a data object (e.g. face image) that has been labelled as belonging to a specific object class (e.g. Object 1). In example embodiments, confidence that a group of feature vectors represent a similar application domain and labeling has been correctly applied is based on the premise that confidence is high if the same label is applied to a large number of similar feature vectors. In this regard, as shown in FIG. 1, clustering unit 104 includes a clustering module 108 for grouping together feature vectors FV from FVS 150(1) based on their similarity to each other.; [0069]: By way of example, the high confidence feature vectors FV and their corresponding labels included in the training dataset 92 can be used to retrain classifier module 102B)
inputting the likelihood vector into a clustering algorithm that uses the likelihood vector as a feature vector, wherein the clustering algorithm uses the feature vector to assign the term to a cluster representative of a capability from among the capabilities in the business operations graph; (bold emphasis added) ([0056]: FVS 150(1) includes a plurality of feature vectors (FV.sub.1, . . . , FV.sub.N) that each represent an occurrence of a data object (e.g. face image) that has been labelled as belonging to a specific object class (e.g. Object 1). In example embodiments, confidence that a group of feature vectors represent a similar application domain and labeling has been correctly applied is based on the premise that confidence is high if the same label is applied to a large number of similar feature vectors. In this regard, as shown in FIG. 1, clustering unit 104 includes a clustering module 108 for grouping together feature vectors FV from FVS 150(1) based on their similarity to each other.; [0058]: Clustering module 108 is configured to generate a cluster module output 223 by classifying the N feature vectors (FV.sub.1, . . . , FV.sub.N) into clusters of similar feature vectors based on a specified similarity threshold ST (Block 222).)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Manikonda/Dhoolia’s system and method, as described above including  clustering based on calculated similarities between extracted terms and a business operations graph, to include generating a “likelihood vector of confidence scores representing degrees of similarity” between the document data and inputting the likelihood vector  into a clustering algorithm as a feature vector in view of Dai in order to provide more efficient and accurate classification and clustering of a data set (e.g. Dai [0002]-[0004]: need for a machine learning based classification system that can be trained to accurately and efficiently classify objects represented in different application domains.; [0005]: Methods and systems are described in this disclosure for classifying data objects that occur in unstructured datasets. In at least some examples, feature vectors representing the data objects are automatically labelled using a machine learning based classification system, and similarly labelled feature vectors are clustered based on similarity. In at least some applications, the clusters include higher confidence clusters that take into account the application domain and varied conditions of the unstructured dataset, thereby providing an improved training dataset for training a machine learning based classification system.; [0065], [0072] etc.)  (see MPEP 2143 G). 

Claims 13 and 18 recite the same or substantially similar claim limitations as independent claim 1 merely further reciting “A computer usable program product for cognitive analysis of a project description, the computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by a processor to cause the processor to perform operations comprising:” (claim 13) and “A computer system comprising a processor and one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the processor to cause the processor to perform operations comprising:” (claim 18) which is also clearly further taught by Manikondo (Fig. 1, 4; [0089]: The functionality 700 may be implemented as a method executed as instructions on a machine, where the instructions are included on at least one computer readable medium or one non-transitory machine-readable storage medium. ) describing implementing the described method(s) on a computer system and thus claims 13 and 18 are similarly rejected under 35 U.S.C. 103 as being unpatentable over Manikondo in view of Dhoolia in further view of Dai for the same reasons as described above for representative claim 1. 

Claim 2,
Manikondo/Dhoolia/Dai teach all the limitations of parent claim 1 as described above.  
Manikondo further teaches: further comprising parsing a plurality of documents to extract the dataset representative of the project description.  ([0091]: Semantic text of the one or more online data sources may be analyzed using text analysis. The plurality of actions may be extracted from the analyzed semantic text of the one or more online data sources. ; [0067]: For example, the action component 412 can utilize a tagger (e.g., Stanford part of speech tagger) to extract verbs and nouns of one or more sentences in the extracted unstructured data. Each extracted verb can be a candidate for an action name. The order of sentences in the unstructured data can be indicative of the order of the extracted actions. Extracted unstructured data can have one or more sentences, and each sentence can have one or more verbs. For example, in the plan trace (i.e. the sequence of actions) one or more action names extracted from a first sentence of the unstructured data can be positioned before one or more action names extracted from a second sentence of the unstructured data.)

Claims 3, 16 and 19,
Manikondo/Dhoolia/Dai teach all the limitations of parent claim 1, 13, and 18 as described above.  
Manikondo further teaches: wherein the extracting of the term from the dataset further comprises using natural language processing to identify a plurality of terms in the project description.  ([0060]: The term “unstructured data” can refer to digital data presented in unrestricted natural language and meant for human consumption.; [0067]: Once the extraction component 410 identifies and extracts unstructured data relating to the subject goal, the action component 412 can determine one or more actions, and their potential parameters, described in the unstructured data. The action component 412 can extract fragments of the unstructured data to constitute action names and/or action parameters for generating an action model. For example, the action component 412 can utilize a tagger (e.g., Stanford part of speech tagger) to extract verbs and nouns of one or more sentences in the extracted unstructured data. Each extracted verb can be a candidate for an action name. The order of sentences in the unstructured data can be indicative of the order of the extracted actions. Extracted unstructured data can have one or more sentences, and each sentence can have one or more verbs. For example, in the plan trace (i.e. the sequence of actions) one or more action names extracted from a first sentence of the unstructured data can be positioned before one or more action names extracted from a second sentence of the unstructured data.)

Claims 4, 17, and 20,
Manikondo/Dhoolia/Dai teach all the limitations of parent claim 3, 16, and 19 as described above.  
Manikondo further teaches: 
further comprising: forming the cluster representative of the capability based at least in part on a priority term of the plurality of terms; ([0071] Once the action names are clustered, the generalizer component 414 can determine one or more action names that represent a given cluster, known as a cluster representative. The generalizer component 414 can determine the cluster representative using one or more word embedding techniques such as, but not limited to: term frequency—inverse document frequency (TFIDF) techniques, TFIDF based cosine techniques, word to vector techniques, and/or word to vector based cosine techniques. For example, the generalizer component 414 can utilize TFIDF techniques to choose an action name with the highest TFIDF value to be the cluster representative.)
…associating the priority term with a … operation of the … operations graph.  ([0072]: Also, the generalizer component 414 can map extracted action names to the cluster representative of their respective cluster. For example, in regards to the running example provided above, action names mapped to cluster representatives by the generalizer component 414 can include, but is not limited to: “spent” mapped to “spend”, “fly” mapped to “airport”, and/or “take” mapped to “taken.”; [0076]; [0079]: One or more nodes of the action precedence graph (e.g., the action model) can represent an action name (e.g., a cluster representative) and one or more edges can be an action transition between two or more action names. )
Manikonda fails to clearly teach: 
classifying the capability by associating the priority term with a business operation of the business operations graph. 
Dhoolia however further teaches: 
classifying the capability by associating the priority term with a business operation of the business operations graph. (Fig. 1B, 2B, 3: “316”; Abstract; [0006]:  The classifier runs clustering on relational, geometric and textual features of nodes and edges in order to arrive at clusters of flow elements that have common semantics. Again, the classifier derives rules characterizing such clusters which can be applied to disambiguate process semantics in other process diagrams.; [0021] In one embodiment, the classifier 116 is trained to identify patterns in features of the extracted nodes and edges that indicate a class of process semantic of the respective extracted nodes and edges. This may be accomplished using sample flow diagrams to train the classifier 116.; [0026] In the unsupervised system 119, the classifier 116 establishes correspondence between the features and labels for process semantics. Again, the classifier 116 derives rules characterizing such clusters which can be applied to disambiguate process semantics in any given process diagram.; [0028] In the semantic interpretation phase, the approach annotates each node and edge with a process-modeling semantic, defined in the target metamodel. To perform the annotation, the approach implements pattern classification.; [0037]:  The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification. Specifically, this phase applies a classifier that, based on the relational, geometric, and textual features of the flow elements, performs semantic disambiguation. One aspect of the current invention discusses how to train such a classifier, given a set of flow diagrams.; [0040]: Using a representative corpus of business process diagrams, a classifier is trained to learn patterns in features of flow elements that indicate the class of process semantic of an element. ;  [0044]: A Nave Bayes classifier, after training on a labeled dataset, can assign probabilities that an observation (flow element) belongs in each class (process entity). ; [0001]-[0002]:  A business process model depicts how various tasks are coordinated to achieve specific organizational goals.; [0006]: In the unsupervised system, unlabeled example flow diagrams are received by the classifier. The classifier runs clustering on relational, geometric and textual features of nodes and edges in order to arrive at clusters of flow elements that have common semantics.; [0054]: describing classifying using decision tree)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Manikonda’s system and method, as described above including  generating action models representing extracted sequences of actions based on clustering and machine learning, to include classifying the capabilities/actions in view of Dhoolia in order to provide improved automated process model generation that is less complex, less costly, and easier to perform (Dhoolia: [0001]-[0004]) (see MPEP 2143 G). 
Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Manikonda and Dhoolia, as described above, in the same field of model extraction and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Manikonda (Fig. 6-8; [0003]; [0072]-[0073]; [0016]) describing mapping the actions to cluster representatives to generate a domain model and hierarchical action model, the domain models being generated for sequences of actions relating to a goal, e.g. including a variety of endeavors and including actions relating to “work” ([0067]-[0068]: action name action parameter associations that can be extracted by the action component 412 can include, but are not limited to: walk, run, plan, trip, look, move, rent, work, cab, fly, train, airport, stadium, visit, attend, boat, horse, park, statue, and travel.), and Dhoolia (Abstract, Fig. 1A-2B; [0055] As discussed above, the classifier training may be achieved in either a supervised system or an unsupervised system.; [0001]-[0002]) describing extracting functions from a corpus, clustering the extracted terms, and then providing classification to generate a business process model which represents how various tasks achieve a goal in an unsupervised system, the results of the combination were predictable (MPEP 2143 A).

Claim 5,
Manikondo/Dhoolia/Dai teach all the limitations of parent claim 3 as described above.  
Manikondo further teaches: wherein the extracting of the term from the dataset further comprises forming the cluster using the clustering algorithm to group the plurality of terms into the cluster based on a first term of the plurality of terms.  ([0091]: The operations of methods 700 and 800 may generate the domain model by grouping one or more actions from the plurality of actions into a cluster based on similarity of the plurality of cluster representatives.; [0069]:  For example, the generalizer component 414 can apply a hierarchical clustering approach by utilizing a Leacock Chodorow similarity metric (Sim) to measure a distance between any two given action names (W.sub.i and W.sub.j).  ; [0070]:  Further, an agglomerative approach can be utilized to group semantically similar action names into a cluster. …The generalizer component 414 can group semantically similar action names, and associated action parameters, into a same cluster in response to termination of the agglomerative clustering algorithm6.; [0021]: Some non-limiting examples of unsupervised learning which may be used with the present technology include artificial neural network, data clustering, expectation-maximization, self-organizing map, radial basis function network, vector quantization, generative topographic map, information bottleneck method, IBSEAD (distributed autonomous entity systems based interaction), association rule learning, apriori algorithm, eclat algorithm, FP-growth algorithm, hierarchical clustering, single-linkage clustering, conceptual clustering, partitional clustering, k-means algorithm, fuzzy clustering, and reinforcement learning.)

Claim 6,
Manikondo/Dhoolia/Dai  teach all the limitations of parent claim 5 as described above.  
Manikondo further teaches: further comprising forming a sub-cluster of the cluster using the  clustering algorithm based on a second term of the plurality of terms.  (Fig. 5 and [0076]: As illustrated, those of the plurality of cluster representatives may be divided into a first tier (“Tier 1”) having the social media distance less than a defined social media distance threshold to the one of the plurality of cluster representatives. Those of the plurality of cluster representatives may be divided into a second tier (“Tier 2”) having the social media distance greater than a defined social media distance threshold to the one of the plurality of cluster representatives.; [0070]: For example, the generalizer component 414 can utilize complete linkage metrics, and the agglomerative clustering algorithm can terminate in response to a closeness metric being greater than the complete linkage metric at any given time. The generalizer component 414 can group semantically similar action names, and associated action parameters, into a same cluster in response to termination of the agglomerative clustering algorithm.; [0073]: For example, if an initial plan fragment includes the action name (a) sequence: [a.sub.1, a.sub.2, a.sub.2, a.sub.4, a.sub.5] (wherein each sub-numeral (e.g., 1, 2, 4, and 5) can denote a respective cluster (e.g., cluster 1, cluster 2, cluster 4, and cluster 5)), the trace component 416 can replace the initial plan fragment with the cluster representative (c) sequence: [c.sub.1, c.sub.2, c.sub.4, c.sub.5] to form a plan trace.)

Claim 7, 
Manikondo/Dhoolia/Dai teaches all the limitations of parent claim 1 as described above. 
Manikondo further teaches: wherein the clustering algorithm is an unsupervised machine learning process. ([0021]: Some non-limiting examples of unsupervised learning which may be used with the present technology include artificial neural network, data clustering, expectation-maximization, self-organizing map, radial basis function network, vector quantization, generative topographic map, information bottleneck method, IBSEAD (distributed autonomous entity systems based interaction), association rule learning, apriori algorithm, eclat algorithm, FP-growth algorithm, hierarchical clustering, single-linkage clustering, conceptual clustering, partitional clustering, k-means algorithm, fuzzy clustering, and reinforcement learning.) 

Claim 8, 
Manikondo/Dhoolia/Dai teach all the limitations of parent claim 1 as described above. 
Manikondo further teaches: wherein the first node of the … operations graph is representative of a … function of the …operations graph. ([0079]: One or more nodes of the action precedence graph (e.g., the action model) can represent an action name (e.g., a cluster representative) and one or more edges can be an action transition between two or more action names.; [0082]: The efficiency component 417 can determine one or more of the shortest paths from a given source node in the action model to a goal node. For example, in the running example Travel Plan domain, the source node can be start_travel and the goal node can be schedule_travel.; Fig. 5)

Manikondo fails to teach the goal and action of the domain action model include “business” operations and functions of the business operations, i.e.: wherein the first node of the business operations graph is representative of a business function of the business operations graph. (bold emphasis added)
However, as explained above for claim 1, Dhoolia teaches: wherein the first node of the business operations graph is representative of a business function of the business operations graph. (bold emphasis added) (Dhoolia: Fig. 1A-1B,2B-2D, 3; Abstract; [0001]-[0002]:  A business process model depicts how various tasks are coordinated to achieve specific organizational goals.; [0037]:  The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Manikonda’s system and method, as described above including  generating action models representing extracted sequences of actions based on clustering and machine learning, to include generating models for the business domain in view of Dhoolia in order to provide improved automated process model generation that is less complex, less costly, and easier to perform (Dhoolia: [0001]-[0004]) (see MPEP 2143 G) and/or it would be obvious to combine the teachings of Manikonda and Dhoolia, as described above, in the same field of model extraction and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Manikonda (Fig. 6-8; [0003]; [0072]-[0073]; [0016]) describing mapping the actions to cluster representatives to generate a domain model and hierarchical action model, the domain models being generated for sequences of actions relating to a goal, e.g. including a variety of endeavors and including actions relating to “work” ([0067]-[0068]: action name action parameter associations that can be extracted by the action component 412 can include, but are not limited to: walk, run, plan, trip, look, move, rent, work, cab, fly, train, airport, stadium, visit, attend, boat, horse, park, statue, and travel.), and Dhoolia (Abstract, Fig. 1A-2B; [0055] As discussed above, the classifier training may be achieved in either a supervised system or an unsupervised system.; [0001]-[0002]) describing extracting functions from a corpus, clustering the extracted terms, and then providing classification to generate a business process model which represents how various tasks achieve a goal in an unsupervised system, the results of the combination were predictable (MPEP 2143 A).

Claim 9, 
Manikondo/Dhoolia/Dai teaches all the limitations of parent claim 1 as described above. 
Manikondo further teaches: wherein the …operations graph comprises a multi-tier taxonomy of … functions.  (Fig. 5; [0076]:  Specifically, FIG. 5 depicts a social media distance in social media networks between each one of the plurality of cluster representatives, wherein the one or more online data sources include the social media networks. As illustrated, those of the plurality of cluster representatives may be divided into a first tier (“Tier 1”) having the social media distance less than a defined social media distance threshold to the one of the plurality of cluster representatives. Those of the plurality of cluster representatives may be divided into a second tier (“Tier 2”) having the social media distance greater than a defined social media distance threshold to the one of the plurality of cluster representatives.; [0092]:  divide those of the plurality of cluster representatives into a second tier having the social media distance greater than a defined social media distance threshold to the one of the plurality of cluster representatives, and/or rank the weighted actions of the plurality of actions of those in the first tier greater than the weighted actions of the plurality of actions of those in the second tier.)

As described above with respect to parent claim 1, Manikonda fails to describe however Dhoolia teaches the domain being modeled including “business”, i.e.: wherein the business operations graph comprises a multi-tier taxonomy of business functions. (bold emphasis added) (Dhoolia: Fig. 1A-1B,2B-2D, 3; Abstract; [0001]-[0002]:  A business process model depicts how various tasks are coordinated to achieve specific organizational goals.; [0037]:  The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Manikonda’s system and method, as described above including  generating action models representing extracted sequences of actions based on clustering and machine learning, to include generating models for the business domain in view of Dhoolia in order to provide improved automated process model generation that is less complex, less costly, and easier to perform (Dhoolia: [0001]-[0004]) (see MPEP 2143 G) and/or it would be obvious to combine the teachings of Manikonda and Dhoolia, as described above, in the same field of model extraction and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Manikonda (Fig. 6-8; [0003]; [0072]-[0073]; [0016]) describing mapping the actions to cluster representatives to generate a domain model and hierarchical action model, the domain models being generated for sequences of actions relating to a goal, e.g. including a variety of endeavors and including actions relating to “work” ([0067]-[0068]: action name action parameter associations that can be extracted by the action component 412 can include, but are not limited to: walk, run, plan, trip, look, move, rent, work, cab, fly, train, airport, stadium, visit, attend, boat, horse, park, statue, and travel.), and Dhoolia (Abstract, Fig. 1A-2B; [0055] As discussed above, the classifier training may be achieved in either a supervised system or an unsupervised system.; [0001]-[0002]) describing extracting functions from a corpus, clustering the extracted terms, and then providing classification to generate a business process model which represents how various tasks achieve a goal in an unsupervised system, the results of the combination were predictable (MPEP 2143 A).

Claim 10,
Manikondo/Dhoolia/Dai teach all the limitations of parent claim 9 as described above. 
Manikonda further teaches: further comprising deriving the multi-tier taxonomy from an …domain corpus.  (Fig. 6-7; [0061] The extraction component 410 can extract unstructured data, which is relevant to one or more goals, from the one or more digital data sources 406. …Content entries on the digital data source 406 can be designed in a tree format where each branch represents a sub-community. Further, the sub-communities can be categorized to one or more domains, and the domains can regard a variety of topics and/or goals with a variety of specificity. In an embodiment, the extraction component 410 can simultaneously extract unstructured data from a plurality of domains, each relating to the same goal or different goals, of digital data source 406. In another embodiment, the extraction component 410 can simultaneously extract unstructured data from a plurality of digital data sources 406, each relating to the same goal or different goals.; [0065]: The extraction component 410 can search the unstructured data for one or more landmarks that can indicate that the unstructured data relates to the goal (e.g., “tobacco” can be a landmark that indicates that the subject unstructured data relates to the goal of quitting smoking). The extraction component 410 can filter unstructured data from a domain tagged “stop smoking” when the subject goal is to quit smoking. For example, if the goal is to quit smoking, the extraction component 410 can browse a domain tagged “stop smoking” and filter out unstructured data relating to a quitting smoker, such as the social media user's posts and any time stamps associated with the posts; [0016]: For instance, a given goal can be to quit smoking, and social media outlets can provide a plethora of user-generated data regarding user experiences, knowledge, and/or theories describing how to do so. In one or more embodiments described herein, user-generated data (e.g., text posts and/or commentary) can be analyzed to establish an action model, and a plan can be generated that can increase a likelihood of achieving a goal.)
As described above for parent claim 1, Manikonda fails to teach that the goals and domain corpus include business goals/projects and business/industry domains, i.e. : further comprising deriving the multi-tier taxonomy from an industry domain corpus. (bold emphasis added)
Dhoolia however clearly teaches the modeling for a business domain i.e.: further comprising deriving the multi-tier taxonomy from an industry domain corpus. (bold emphasis added) (Dhoolia: Fig. 1A-1B,2B-2D, 3; Abstract; [0001]-[0002]:  A business process model depicts how various tasks are coordinated to achieve specific organizational goals.; [0037]:  The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification.; [0040]:  Using a representative corpus of business process diagrams,; Fig. 1A-1B: “110”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Manikonda’s system and method, as described above including  generating action models representing extracted sequences of actions based on clustering and machine learning, to include generating models for the business domain based on data extracted from an business industry domain corpus in view of Dhoolia in order to provide improved automated process model generation that is less complex, less costly, and easier to perform (Dhoolia: [0001]-[0004]) (see MPEP 2143 G) and/or it would be obvious to combine the teachings of Manikonda and Dhoolia, as described above, in the same field of model extraction and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Manikonda (Fig. 6-8; [0003]; [0072]-[0073]; [0016]) describing mapping the actions to cluster representatives to generate a domain model and hierarchical action model, the domain models being generated for sequences of actions relating to a goal, e.g. including a variety of endeavors and including actions relating to “work” ([0067]-[0068]: action name action parameter associations that can be extracted by the action component 412 can include, but are not limited to: walk, run, plan, trip, look, move, rent, work, cab, fly, train, airport, stadium, visit, attend, boat, horse, park, statue, and travel.), and Dhoolia (Abstract, Fig. 1A-2B; [0055] As discussed above, the classifier training may be achieved in either a supervised system or an unsupervised system.; [0001]-[0002]) describing extracting functions from a corpus, clustering the extracted terms, and then providing classification to generate a business process model which represents how various tasks achieve a goal in an unsupervised system, the results of the combination were predictable (MPEP 2143 A).

Claim 11,
Manikondo/Dhoolia/Dai teaches all the limitations of parent claim 9 as described above. 
Manikonda fails to clearly teach however Dhoolia teaches: further comprising classifying the capability into a business function corresponding to the first node of the business operations graph.   (Dhoolia: Fig. 1B, 3 ; [0021] In one embodiment, the classifier 116 is trained to identify patterns in features of the extracted nodes and edges that indicate a class of process semantic of the respective extracted nodes and edges. This may be accomplished using sample flow diagrams to train the classifier 116.; [0025] A human user 124 looks at exemplars from each cluster to determine process semantic of the cluster 122. The nodes and/or edges are then labeled 126 on the basis of the semantics given to each cluster; [0026] In the unsupervised system 119, the classifier 116 establishes correspondence between the features and labels for process semantics. Again, the classifier 116 derives rules characterizing such clusters which can be applied to disambiguate process semantics in any given process diagram. The classifier 116 generates process modeling language code 118 based on the recognized process semantics.; [0052] Once the nodes and edges are clustered, labeling operation 314 is performed. During this operation, each cluster is labeled with process modeling semantic by an expert. All nodes and edges take up the label of their respective clusters. After either labeling operation 310 or 314 is completed, control passes to learning operation 316.; [0028] In the semantic interpretation phase, the approach annotates each node and edge with a process-modeling semantic, defined in the target metamodel. To perform the annotation, the approach implements pattern classification.; [0037]:  The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification. Specifically, this phase applies a classifier that, based on the relational, geometric, and textual features of the flow elements, performs semantic disambiguation. One aspect of the current invention discusses how to train such a classifier, given a set of flow diagrams.; [0040]: Using a representative corpus of business process diagrams, a classifier is trained to learn patterns in features of flow elements that indicate the class of process semantic of an element. ;  [0002]:  A business process model depicts how various tasks are coordinated to achieve specific organizational goals.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Manikonda’s system and method, as described above including  generating action models representing extracted sequences of actions based on clustering and machine learning, to include classifying the capabilities/actions into business functions corresponding to the business graph in view of Dhoolia in order to provide improved automated process model generation that is less complex, less costly, and easier to perform (Dhoolia: [0001]-[0004]) (see MPEP 2143 G). 
Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Manikonda and Dhoolia, as described above, in the same field of model extraction and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Manikonda (Fig. 6-8; [0003]; [0072]-[0073]; [0016]) describing mapping the actions to cluster representatives to generate a domain model and hierarchical action model, the domain models being generated for sequences of actions relating to a goal, e.g. including a variety of endeavors and including actions relating to “work” ([0067]-[0068]: action name action parameter associations that can be extracted by the action component 412 can include, but are not limited to: walk, run, plan, trip, look, move, rent, work, cab, fly, train, airport, stadium, visit, attend, boat, horse, park, statue, and travel.), and Dhoolia (Abstract, Fig. 1A-2B; [0055] As discussed above, the classifier training may be achieved in either a supervised system or an unsupervised system.; [0001]-[0002]) describing extracting functions from a corpus, clustering the extracted terms, and then providing classification to generate a business process model which represents how various tasks achieve a goal in an unsupervised system, the results of the combination were predictable (MPEP 2143 A).

Claim 12,
Manikondo/Dhoolia/Dai teaches all the limitations of parent claim 11 as described above. 
Manikonda fails to clearly teach however Dhoolia teaches: wherein the generating of the visual indicator of a relationship between the business operations graph and the proposed project includes visually indicating the classification of the capability into the business function corresponding to the first node of the business operations graph. (Dhoolia: Fig. 1B, 3 ; [0021] In one embodiment, the classifier 116 is trained to identify patterns in features of the extracted nodes and edges that indicate a class of process semantic of the respective extracted nodes and edges. This may be accomplished using sample flow diagrams to train the classifier 116.; [0025] A human user 124 looks at exemplars from each cluster to determine process semantic of the cluster 122. The nodes and/or edges are then labeled 126 on the basis of the semantics given to each cluster; [0026] In the unsupervised system 119, the classifier 116 establishes correspondence between the features and labels for process semantics. Again, the classifier 116 derives rules characterizing such clusters which can be applied to disambiguate process semantics in any given process diagram. The classifier 116 generates process modeling language code 118 based on the recognized process semantics.; [0052] Once the nodes and edges are clustered, labeling operation 314 is performed. During this operation, each cluster is labeled with process modeling semantic by an expert. All nodes and edges take up the label of their respective clusters. After either labeling operation 310 or 314 is completed, control passes to learning operation 316.; [0028] In the semantic interpretation phase, the approach annotates each node and edge with a process-modeling semantic, defined in the target metamodel. To perform the annotation, the approach implements pattern classification.; [0037]:  The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification. Specifically, this phase applies a classifier that, based on the relational, geometric, and textual features of the flow elements, performs semantic disambiguation. One aspect of the current invention discusses how to train such a classifier, given a set of flow diagrams.; [0040]: Using a representative corpus of business process diagrams, a classifier is trained to learn patterns in features of flow elements that indicate the class of process semantic of an element. ;  [0002]:  A business process model depicts how various tasks are coordinated to achieve specific organizational goals.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Manikonda’s system and method, as described above including  generating action models representing extracted sequences of actions based on clustering and machine learning, to include classifying the capabilities/actions into business functions corresponding to the business graph in view of Dhoolia in order to provide improved automated process model generation that is less complex, less costly, and easier to perform (Dhoolia: [0001]-[0004]) (see MPEP 2143 G). 
Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Manikonda and Dhoolia, as described above, in the same field of model extraction and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Manikonda (Fig. 6-8; [0003]; [0072]-[0073]; [0016]) describing mapping the actions to cluster representatives to generate a domain model and hierarchical action model, the domain models being generated for sequences of actions relating to a goal, e.g. including a variety of endeavors and including actions relating to “work” ([0067]-[0068]: action name action parameter associations that can be extracted by the action component 412 can include, but are not limited to: walk, run, plan, trip, look, move, rent, work, cab, fly, train, airport, stadium, visit, attend, boat, horse, park, statue, and travel.), and Dhoolia (Abstract, Fig. 1A-2B; [0055] As discussed above, the classifier training may be achieved in either a supervised system or an unsupervised system.; [0001]-[0002]) describing extracting functions from a corpus, clustering the extracted terms, and then providing classification to generate a business process model which represents how various tasks achieve a goal in an unsupervised system, the results of the combination were predictable (MPEP 2143 A).

Claim 14,
Manikondo/Dhoolia/Dai teaches all the limitations of parent claim 13 as described above. 
Manikonda further teaches: wherein the stored program instructions are stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system. ([0097] Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network.) 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen, Yihua, et al. "Similarity-based classification: Concepts and algorithms." Journal of Machine Learning Research 10.3 (2009).; Inagaki US20110137921A1 describing clustering based on similarity of document vectors. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 BRI includes for example: https://developers.google.com/machine-learning/crash-course/descending-into-ml/training-and-loss : “Training a model simply means learning (determining) good values for all the weights and the bias from labeled examples.”; e.g. https://www.techtarget.com/searchenterpriseai/definition/machine-learning-ML : “data scientists supply algorithms with labeled training data and define the variables they want the algorithm to assess for correlation.”, “Supervised machine learning requires the data scientist to train the algorithm with both labeled inputs and desired outputs.”
        2 E.g. BRI includes any method/algorithm including mathematical or statistical algorithms for clustering/grouping data: https://www.mygreatlearning.com/blog/clustering-algorithms-in-machine-learning/: “Simply put, clusters are the collection of data points that have similar values or attributes and clustering algorithms are the methods to group similar data points into different clusters based on their values or attributes.”
        3 E.g. MPEP 2106.04(a)(2)(I)(A): “Examples of mathematical relationships recited in a claim include:… iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.”
        4 Noting that word to vector is known in the art as a NLP technique using a neural network for determining similar words using vector representations, e.g. https://towardsdatascience.com/word2vec-made-easy-139a31a4b8ae :  “Word2Vec is the foundation of NLP( Natural Language Processing). Tomas Mikolov and the team of researchers developed the technique in 2013 at Google.”, “cosine similarity is more intuitive and most used in word2vec. It is normalized dot product of 2 vectors and this ratio defines the angle between them.”, noting that a dot product of two vectors is a vector of the corresponding values
        5 E.g. Applicant’s Spec: [0036]: In some embodiments, the machine learning classification process uses a Naive- Bayes algorithm to assign each cluster capability to a node of the business operations graph. In some such embodiments, each node is treated as a classifier label for the node's function,
        6 https://www.datanovia.com/en/lessons/agglomerative-hierarchical-clustering/: “The agglomerative clustering is the most common type of hierarchical clustering used to group objects in clusters based on their similarity